Citation Nr: 0204502	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  94-46 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1970 to August 
1977, and from October 1980 to May 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1994 RO rating decision which denied an 
increase in a 10 percent rating for service-connected 
fibrocystic breast disease.  In January 1997, April 1998, and 
September 1999, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  Due to fibrocystic breast disease, the veteran has had 
prior "wide local excision" procedures of both breasts, but 
there is no significant alteration of size or form of either 
breast.

2.  The veteran's fibrocystic breast disease is productive of 
symptoms which are equivalent to tender and painful scars of 
the right breast, as well as tender and painful scars of the 
left breast.  


CONCLUSION OF LAW

Fibrocystic breast disease is 10 percent disabling as to the 
right breast, and it is 10 percent disabling as to the left 
breast.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.20, 
§ 4.116, Diagnostic Codes 7626, 7628, § 4.118, Diagnostic 
Codes 7804, 7819 (2001); 38 C.F.R. § 4.116a, Diagnostic Code 
7626 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from 
August 1970 to August 1977, and from October 1980 to May 
1990.  Her service medical records indicate the presence of 
fibrocystic breast disease, with removal of a cyst in 1978.  
Prior to her service separation, multiple breast cysts were 
found, with no evidence of malignancy or complications.

In January 1991, the RO granted service connection for 
fibrocystic breast disease, assigning a noncompensable 
rating.

A November 1992 VA mammogram showed the breasts demonstrating 
dense fibroglandular tissue in an asymmetric pattern greater 
on the right than the left.  No focal mass was identified.  
No definite mass or abnormal calcifications of the outer 
aspect of the right breast were seen.  The skin was smooth 
with no evidence of focal thickening or nipple retraction.  
Benign appearing lymph nodes were seen in the axilla 
bilaterally.  

In February 1993, the veteran underwent an excisional biopsy 
to remove a mass on her right breast.  The specimen was found 
to be benign, with minimal fibrocystic changes.

In June 1993, the Board granted a 10 percent disability 
rating for the veteran's fibrocystic breast disease.  This 10 
percent rating was based on analogy to a painful and tender 
right breast scar.

In August 1993, the veteran filed her current claim for an 
increased rating for fibrocystic breast disease.

In January 1994, the RO issued a rating decision denying the 
veteran's claim for an increased rating for fibrocystic 
breast disease.

A January 1995 mammogram found no evidence of a dominant 
mass, no clustered calcification, and no evidence of neoplasm 
present.  

In March 1996, a mammogram showed an area of architectural 
distortion in the middle region of the right breast at twelve 
o'clock, in the area of a prior excisional biopsy.  No 
masses, significant calcifications, or other abnormalities 
were seen in the left breast.

In February 1997, the veteran underwent a mammogram, which 
found an isodense, round mass measuring 4 millimeters with 
obscured margins in the middle region of the right breast at 
eleven o'clock.  This mass was indicated to have increased in 
size.  No masses, significant calcifications, or other 
abnormalities were seen in the left breast.

In February 1997, the veteran underwent a right breast 
ultrasound which found an area of mixed echogenicity in the 
right breast at eleven o'clock.  The ultrasound was 
suggestive of an area of duct ectasia, which was indicated as 
probably benign. 

In May 1997, at an annual examination the veteran indicated 
her concern with a lump of her breast.

Outpatient treatment records from October 1997 indicate the 
presence of a tender lump on the veteran's right breast.

A December 1997 mammogram showed that the veteran's breasts 
were unchanged from the February 1997 studies, with the mass 
in the right breast being benign in appearance, and the left 
breast being normal.

VA medical records from June 1998 show the veteran complained 
of burning in her breasts with palpation and having to wear a 
bra, and she said she experiencing pain and pulling on her 
right from attempts at physical activity involving her right 
arm.  A scar on the right breast with dimpling beneath the 
right areola was noted, with fibrocystic changes in both 
breasts, no discharge, and axilla without adenopathy.  

An April 1999 mammogram showed no masses, significant 
calcifications, or other abnormalities, and no evidence of 
malignancy.

Treatment notes from July 1999 show bilateral fibrocystic 
breast changes with tenderness in the area of the right 
breast scar.

Treatment notes from January 2000 indicate the veteran 
complained of increased tenderness of the left breast and 
more palpable cystic disease in this breast over the prior 
two months.  It was stated that the veteran underwent prior 
surgery for removal of cysts and no malignancy was 
identified.  Significant cystic disease associated with 
tenderness was palpated in both breasts, with no skin 
retraction, nipple inversion, or nipple discharge.  The 
assessment was mastalgia secondary to fibrocystic breast 
disease.  Medication was given.

When the veteran was seen in February 2000, she expressed 
concerned about an increased risk for breast cancer.  She 
complained of mastalgia from fibrocystic breast disease.  She 
indicated that she had discontinued medication because it did 
not relieve symptoms.  

A March 2000 mammogram found a focal asymmetric density 
measuring 20 millimeters with obscured margins in the left 
breast at five o'clock.  This density correlated to a 
palpable abnormality in the left breast at five o'clock.  No 
masses, significant calcifications, or other abnormalities 
were seen in the right breast.  An ultrasound was 
recommended.  The density was not seen on ultrasound.  
Examination of the area of palpable abnormality revealed 
normal fibroglandular tissue.  The finding in the left breast 
was indicated to be benign in appearance.   

A March 2000 examination noted that the veteran previously 
had several right breast segmental mastectomy procedures.  
She now complained of three left breast lumps, which she said 
caused burning pain and swelling, and which were growing in 
size.  Breast examination of the right breast revealed three 
well-healed scars and three palpable lumps approximately one 
centimeter in size and mildly tender.  There was no discharge 
or other skin changes in the right breast.  In the left 
breast, the nipple and areolar complex were normal with no 
discharge.  Three lumps were present in the left breast, two 
of which were one centimeter in size with the third being 
eleven centimeters and mobile.  One lump was indicated to be 
particularly tender and possibly cystic in nature.  Neither 
axilla showed lumps which were palpable.  The examiner's 
impression was three tender, enlarging lumps in the left 
breast which were likely fibrocystic disease, with further 
evaluation needed.   

At an April 2000 examination, the veteran complained of 
bilateral breast pain which had been unresponsive to 
treatment.  The exam showed bilateral fibrocystic changes in 
the breasts with a scar on the right breast and dimpling 
underneath the right areola.  It was noted the breasts were 
otherwise normal in shape and configuration with no discharge 
or other skin changes.  There was no axillary adenopathy.  
There was no restriction of the chest wall or upper 
extremities as a result of the prior biopsies.

In June 2000, the veteran underwent a left breast lumpectomy 
to remove a painful lump from her left breast which had been 
increasing in size.  Intralobular fibrosis and rare foci of 
mild ductal hyperplasia were shown.  There was no malignancy.

When seen in August 2000, the veteran complained of left 
breast pain since the recent procedure, but she said the pain 
had improved a lot.  She indicated that after the left breast 
procedure she had some pain, redness, and drainage, but such 
had abated on its own.  Examination showed the breasts were 
not tender.  There was a left breast biopsy scar and a 
nontender nodular lump of the left breast.  There was no 
nipple discharge.  The diagnosis was history of mastalgia and 
cystic breast disease.

In September 2000, the veteran submitted pictures of her 
breasts, and she noted breast scarring.

A medical examination in October 2000 reviewed the history of 
the veteran's fibrocystic breast disease, with several past 
right breast procedures and the more recent left breast 
lumpectomy.  The veteran now complained that her breasts 
"burn" all the time, with pain increasing the week prior to 
her menses.  She stated she had felt a "ripping" sensation 
in the past year under her right breast beneath the surgical 
scar.  She said these symptoms were intermittent, occurring 
twice a month, but the area was continually sore to the 
touch.  She reported occasional yellow discharge from her 
right breast.  On objective examination of the breasts, with 
the veteran sitting with her arms at her side, mild dimpling 
was noted beneath the right nipple, with flattening of the 
lateral curvature of the left breast.  When sitting with her 
arms elevated, exaggerated dimpling was noted underneath the 
right areola, with the area of dimpling measuring 2 cm in 
width, 11/2 cm in height, and 1 cm in depth.  The flattening of 
the lateral curvature of the left breast was unchanged in 
this position.  In a supine position, three scars were noted 
on the right breast (ranging from 3 to 5 1/2 cm), and she said 
that one of these scars was where she had soreness and the 
"ripping" sensation.  There was one scar (4 1/2 cm) on the left 
breast, which was tender, with mild erythema of the skin 
edges, and mild dimpling of tissue between the scar and the 
areola.  Upon palpation, diffuse fibrous changes in both 
breasts were noted with increased tenderness in a cystic area 
between five and six o'clock on the right breast below the 
areola and at eleven o'clock near the tail of the right 
breast.  There was no adenopathy or discharge.  Skin change 
was only from the scars.  The examiner's impression was 
fibrocystic breasts with postoperative changes.  

In May 2001, the veteran underwent a mammogram which 
indicated an oval mass with obscured margins in the axillary 
tail of the right breast.  Additional evaluation was 
indicated.  The left breast showed no masses, significant 
calcifications, or other abnormalities.  

At a clinic visit in June 2001, it was noted the veteran had 
a history of mastalgia.  She complained of tenderness in her 
right breast.  Examination showed tenderness about the right 
breast scar and fibrous changes.

In August 2001, an ultrasound failed to show the mass in the 
veteran's right breast indicated in her May 2001 mammogram.  
The impression was that the finding in the right breast was 
probably benign.  

In March 2002 written argument to the Board, the veteran's 
representative noted that each of the veteran's breasts was 
tender and painful with scarring, and it was asserted, in 
essence, that based on rating criteria for tender and painful 
scars, a 10 percent rating should be assigned for the right 
breast and a 10 percent rating should be assigned for the 
left breast.

Analysis

The veteran claims an increase in a 10 percent rating for 
fibrocystic breast disease.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, and the supplemental statements of the case, she has 
been informed of the evidence necessary to substantiate her 
claim.  Pertinent medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

As noted by the RO, there is some controversy as to whether 
fibrocystic breast disease is actually a "disease" which 
should be subject to service connection.  See Veterans 
Benefits Administration Fast Letter 99-115.  This is of no 
consequence in the present case, as the veteran is already 
service connected for the condition, and the question is 
entitlement to a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When a diagnostic code does not provide for a 0 percent 
rating, and the requirements for a compensable rating are not 
shown, a 0 percent rating will be assigned.  38 C.F.R. 
§ 4.31.

During the pendency of the veteran's appeal, the regulations 
pertaining to rating breast disorders were revised, effective 
May 22, 1995.  Thus either the old or new version of the 
rating criteria may be applied, whichever are more favorable 
to the veteran, although the new criteria may only be applied 
to the period since their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000. 

The old criteria provided that a 30 percent rating was 
warranted for removal of one of the mammary glands, without 
removal of axillary glands, with a 50 percent rating 
warranted for removal of both mammary glands without removal 
of the axillary glands.  38 C.F.R. § 4.116a, Diagnostic Code 
7626 (1994) (in effect prior to May 22, 1995).

The new criteria provide various ratings for surgery of the 
breast.  Following wide local excision without significant 
alteration of size or form, a 0 percent rating is assigned 
when one or both breasts is involved.  Following simple 
mastectomy or wide local excision with significant alteration 
of size or form of one breast, a 30 percent rating is 
assigned when one breast is involved, and a 50 percent rating 
is assigned when both breasts are involved.  Higher ratings 
are also provided for modified radical mastectomy or radical 
mastectomy.  Notes to this code provide that, for VA 
purposes, radical mastectomy means removal of the entire 
breast, underlying pectoral muscles, and regional lymph nodes 
up to the coracoclavicular ligament; modified radical 
mastectomy means removal of the entire breast and axillary 
lymph nodes (in continuity with the breast), and pectoral 
muscles are left intact; simple (or total) mastectomy means 
removal of all of the breast tissue, nipple, and a small 
portion of the overlying skin, but lymph nodes and muscles 
are intact; and wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Diagnostic Code 7626 (2001) 
(effective May 22, 1995).  Recent change to the regulations 
permits special monthly compensation for anatomical loss of 
one or both breasts, but such does not apply to instances of 
wide local excision.  See 67 Fed. Reg. 6872-6874 (Feb. 14, 
2002, effective March 18, 2002).

Historical and recent medical records show that the veteran 
has had multiple surgical procedures on her breasts due to 
fibrocystic breast disease.  All findings have been benign; 
there is no malignancy/cancer.  All operations were minor 
procedures (e.g., lumpectomy) involving removal of small 
amounts of breast tissue for biopsy or cyst removal.  She has 
not had removal of either mammary gland, and the condition 
does not qualify for a compensable rating under the old 
version of Code 7626.  Under the new version of Code 7626, 
surgery of both breasts has not involved more than "wide 
local excision" as defined in the regulation.  
Notwithstanding the veteran's contentions to the contrary, 
the descriptions in the clinical records, as well as the 
photographs submitted, indicate that, in the wake of 
surgeries, there is no significant alteration of size or form 
of either breast.  Consequently, a 0 percent rating would be 
proper if rating under the new version of Code 7626.

The current 10 percent rating for fibrocystic breast disease 
was granted in a prior Board decision which, noting right 
breast tenderness at the time, found that such rating could 
be assigned by analogy (38 C.F.R. § 4.20) to a tender or 
painful scar.

Benign neoplasms of the gynecological system or breast may be 
rated according to impairment in function of the urinary or 
gynecological systems, or skin.  38 C.F.R. § 4.116, 
Diagnostic Code 7628 (2001) (effective May 22, 1995).  Benign 
new growths of the skin may be rated as scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2001).  Superficial scars 
which are tender and painful on objective demonstration are 
rated 10 percent.   38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001). 

Medical records show the veteran has scarring of the right 
breast from multiple past surgical procedures, and due to 
more recent surgery she now has some scarring of the left 
breast.  As to both breasts, the scars or surrounding areas 
have episodically been noted to be tender and painful, and 
there have been periodic findings of general tenderness and 
pain of both breasts from the fibrocystic disease itself.  

After considering all the evidence (and the recent argument 
of the veteran's representative), the Board finds that the 
veteran's fibrocystic breast disease is productive of 
symptoms which are equivalent to tender and painful scars of 
the right breast, as well as tender and painful scars of the 
left breast.  Rating by analogy under Code 7804, the 
veteran's fibrocystic breast disease is to be rated 10 
percent for the right breast and also 10 percent for the left 
breast.  To this extent, the Board grants an increased rating 
for fibrocystic breast disease.  The benefit-of-the-doubt 
rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b).


ORDER

The veteran's fibrocystic breast disease is to be rated 10 
percent for the right breast and 10 percent for the left 
breast; to this extent, an increased rating is granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

